*287Opinion op the Court by
Judge Moorman
— Affirming.
This is an appeal from a judgment of the Fayette circuit court convicting appellant of the offense of unlawfully having in his possession intoxicating liquors not for sacramental, medicinal, scientific or mechanical purposes. It is argued that the judgment should he reversed because of the admission of evidence that was procured under an illegal search warrant.
The warrant was issued by a commissioner of the United States Court for the Eastern District of Kentucky, and was executed by Federal officers. The questions argued are identical -with those considered by this court in Walker v. Commonwealth, 199 Ky. 182, where the evidence procured under a warrant and affidavit similar to those involved in this case was held admissible. On the authority of that decision the judgment is affirmed.